Citation Nr: 0420178	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03 34 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The appellant served on active duty from October 1976 to 
August 1978.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Nashville, Tennessee, Regional Office (RO), of the Department 
of Veterans Affairs (VA) wherein it was determined that the 
veteran continued to be incompetent for VA purposes.  


REMAND

Initially, it is noted that the Veterans Claims Assistance 
Act (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  In the instant case, it does 
not appear that the veteran was ever notified of the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A review of the veteran's medical record relates that the 
veteran is receiving benefits from the Social Security 
Administration (SSA).  The Board is of the opinion that these 
records should be obtained.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must assure that all notice 
and development required by the VCAA has 
been done, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.

2.  The RO should obtain copies of the 
veteran's VA examination and treatment 
records directly from the Memphis, 
Tennessee, VA Medical Center, since 2002. 

3.  The RO should contact the Social 
Security Administration and obtain copies 
of any decision awarding him disability 
benefits from that agency as well as 
copies of the medical records utilized in 
making that determination.

4.  Thereafter, the RO should readjudicate 
the claim, with consideration of the 
additional evidence submitted to the 
Board.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided with a SSOC, and be provided with 
an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




